Broyles, C. J.
1. None of the grounds of the amendment to the motion for a new trial show cause for a reversal of the judgment below.
2. Under all the facts of the case'as disálosed by the record, this court *477can not hold that there was no evidence authorizing the verdict, and, the finding of the jury having been approved by the trial court, and no reversible error of law appearing, this court is without authority to interfere. Judgment affirmed.
Decided December 13, 1927.
J. J. Barge, for plaintiff in error. W. M. Wright, contra.

Luloe and BloodwortTi, JJ., eoneur.